Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Applicant claims, in part, “…grade of the branched structure has a cross-sectional area smaller than an upper grade in the branched structure”. The specification is devoid of description for the claimed subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato, Yoshihiro et al. (US 20040134611 A1). Kato teaches a gas homogenizing device (17; Figure 16,17) for a process chamber (2; Figure 1), comprising: a flow homogenizing plate (21; Figure 17-Applicant’s 2; Figure 1, 4, 5, 7), including: a first surface (top 21; Figure 16,17) and a second surface (bottom 21; Figure 16,17) disposed oppositely; a first guide slot (76; Figure 17) opened on the first surface (top 21; Figure 16,17), wherein the first guide slot (76; Figure 17) has at least one first inlet end (73b,74b/76 interface; Figure 16,17) and at least one first outlet end (77/76 interface; Figure 16,17), the at least one first inlet end (73b,74b/76 interface; Figure 16,17) being configured to be in communication with a first gas source (28a; Figure 16,17); a second guide slot (79; Figure 17) opened on the second surface (bottom 21; Figure 16,17), wherein the second guide slot (79; Figure 17) has at least one second inlet end (78/79 interface; Figure 16,17) and at least one second outlet end (77/79 interface; Figure 17), the at least one second inlet end (78/79 interface; Figure 16,17) being configured to be in communication with a second gas source (28b; Figure 16,17); and at least one first outlet hole (77,78; Figure 16,17) extending from the first surface (top 21; Figure 16,17) through the second surface (bottom 21; Figure 16,17), the at least one first outlet end (77/76 interface; Figure 16,17) and the at least one second outlet end (77/79 interface; Figure 17) being in communication via the at least one first outlet hole (77,78; Figure 16,17); a first isolation plate configured to block the first guide slot (76; Figure 17) and an end of the at least one first outlet hole (77,78; Figure 16,17) on the first surface (top 21; Figure 16,17); and a second isolation plate (19; Figure 16,17-Applicant’s 3; Figure 1, 10) located on the second surface (bottom 21; Figure 16,17) of the flow homogenizing plate (21; Figure 17-Applicant’s 2; Figure 1, 4, 5, 7) and configured to block the second guide slot (79; Figure 17), and the second isolation plate (19; Figure 16,17-Applicant’s 3; Figure 1, 10) including at least one second outlet hole (22; Figure 16,17) in communication with the at least one first outlet hole (77,78; Figure 16,17), as claimed by claim 1
Kato further teaches:
The gas homogenizing device (17; Figure 16,17) for a process chamber (2; Figure 1) according to claim 1, wherein
The gas homogenizing device (17; Figure 16,17) for a process chamber (2; Figure 1) according to claim 1 , wherein the flow homogenizing plate (21; Figure 17-Applicant’s 2; Figure 1, 4, 5, 7) further comprises a first inlet channel (77; Figure 17-Applicant’s 23; Figure 6) extending from a bottom surface of the first guide slot (76; Figure 17) through the second surface (bottom 21; Figure 16,17); the second isolation plate (19; Figure 16,17-Applicant’s 3; Figure 1, 10) further includes a first inlet hole (22; Figure 17-Applicant’s 31; Figure 10) in communication with the at least one first inlet end (73b,74b/76 interface; Figure 16,17) and the first inlet channel (77; Figure 17-Applicant’s 23; Figure 6); the second isolation plate (19; Figure 16,17-Applicant’s 3; Figure 1, 10) further includes a second inlet hole (22; Figure 17-Applicant’s 32; Figure 10) in communication with the at least one second inlet end (78/79 interface; Figure 16,17), as claimed by claim 3
The gas homogenizing device (17; Figure 16,17) for a process chamber (2; Figure 1) according to claim 2, wherein the first guide slot (76; Figure 17) and the second guide slot (79; Figure 17) both have a branched structure (“plurality of grooves”; [0143],[0145]), and the at least one first inlet end (73b,74b/76 interface; Figure 16,17) includes a plurality of first inlet ends (73b,74b/76 interface; Figure 16,17), the at least one first outlet end (77/76 interface; Figure 16,17) includes a plurality of first outlet ends (77/76 interface; Figure 16,17), the at least one second inlet end (78/79 interface; Figure 16,17) includes a plurality of second inlet ends (78/79 interface; Figure 16,17), the at least one second outlet end (77/79 interface; Figure 17) includes a plurality of second outlet ends (77/79 interface; Figure 17), the at least one first outlet hole (77,78; Figure 16,17) includes a plurality of first outlet holes (77,78; Figure 16,17), and the at least one second outlet hole 
The gas homogenizing device (17; Figure 16,17) for a process chamber (2; Figure 1) according to claim 4 , wherein each of the plurality of first outlet holes (77,78; Figure 16,17) has the same aperture (cylindrical as shown; Figure 17-19), and each of the plurality of second outlet holes (22; Figure 16,17) has the same aperture (cylindrical as shown; Figure 17-19), as claimed by claim 6
The gas homogenizing device (17; Figure 16,17) for a process chamber (2; Figure 1) according to e claims 4 , wherein each of the plurality of first outlet holes (77,78; Figure 16,17) has the same aperture (cylindrical as shown; Figure 17-19) as each of the plurality of second outlet holes (22; Figure 16,17), as claimed by claim 7
A flow homogenizing plate (21; Figure 17-Applicant’s 2; Figure 1, 4, 5, 7), comprising: a first surface (top 21; Figure 16,17) and a second surface (bottom 21; Figure 16,17) disposed oppositely; a first guide slot (76; Figure 17) opened on the first surface (top 21; Figure 16,17), wherein the first guide slot (76; Figure 17) has at least one first inlet end (73b,74b/76 interface; Figure 16,17) and at least one first outlet end (77/76 interface; Figure 16,17), the at least one first inlet end (73b,74b/76 interface; Figure 16,17) being configured to be in communication with a first gas source (28a; Figure 16,17); a second guide slot (79; Figure 17) opened on the second surface (bottom 21; Figure 16,17), wherein the second guide slot (79; Figure 17) has at least one second inlet end (78/79 interface; Figure 16,17) and at least one second outlet end (77/79 interface; Figure 17), the at least one second inlet end (78/79 interface; Figure 16,17) being configured to be in communication with a second gas source (28b; Figure 16,17); and at least one first outlet 
The flow homogenizing plate (21; Figure 17-Applicant’s 2; Figure 1, 4, 5, 7) according to claim 16, wherein the flow homogenizing plate (21; Figure 17-Applicant’s 2; Figure 1, 4, 5, 7) further includes a first inlet channel (77; Figure 17-Applicant’s 23; Figure 6) extending from a bottom surface of the first guide slot (76; Figure 17) through the second surface (bottom 21; Figure 16,17), the at least one first inlet end (73b,74b/76 interface; Figure 16,17) being in communication with the first inlet channel (77; Figure 17-Applicant’s 23; Figure 6), as claimed by claim 17
The flow homogenizing plate (21; Figure 17-Applicant’s 2; Figure 1, 4, 5, 7) according to claim 16 , wherein the first guide slot (76; Figure 17) and the second guide slot (79; Figure 17) both have a branched structure (“plurality of grooves”; [0143],[0145]), and the at least one first inlet end (73b,74b/76 interface; Figure 16,17) includes a plurality of first inlet ends (73b,74b/76 interface; Figure 16,17), the at least one first outlet end (77/76 interface; Figure 16,17) includes a plurality of first outlet ends (77/76 interface; Figure 16,17), the at least one second inlet end (78/79 interface; Figure 16,17) includes a plurality of second inlet ends (78/79 interface; Figure 16,17), the at least one second outlet end (77/79 interface; Figure 17) includes a plurality of second outlet ends (77/79 interface; Figure 17), the at least one first outlet hole (77,78; Figure 16,17) includes a plurality of first outlet holes (77,78; Figure 16,17), as claimed by claim 18

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, Yoshihiro et al. (US 20040134611 A1) in view of Chandrasekharan; Ramesh et al. (US 20150004798 A1). Kato is discussed above. Kato does not teach:
The gas homogenizing device (17; Figure 16,17) for a process chamber (2; Figure 1) according to claim 3 , wherein the flow homogenizing plate (21; Figure 17-Applicant’s 2; Figure 1, 4, 5, 7) further includes a first recess (Applicant’s 61; Figure 9) opened on the first surface (top 21; Figure 16,17) and a second recess opened on the second surface (bottom 21; Figure 16,17); wherein the first recess (Applicant’s 61; Figure 9) and the second recess are each provided with a seal ring, as claimed by claim 8
The flow homogenizing plate (21; Figure 17-Applicant’s 2; Figure 1, 4, 5, 7) according to Claim 16 , wherein the flow homogenizing plate (21; Figure 17-Applicant’s 2; Figure 1, 4, 5, 7) further includes a first recess (Applicant’s 61; Figure 9) opened on the first surface (top 21; Figure 16,17) and a second recess opened on the second surface (bottom 21; Figure 16,17); wherein the first recess (Applicant’s 61; Figure 9) and the second recess are each provided with a seal ring, as claimed by claim 19
Chandrasekharan also teaches a similar flow homogenizing plate (140; Figure 3) which further includes a first recess (top recess for top seal. Not numbered; Figure 3-Applicant’s 61; Figure 9) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kato to add seal rings to Kato’s flow homogenizing plate (21; Figure 17-Applicant’s 2; Figure 1, 4, 5, 7) as taught by Chandrasekharan.
Motivation for Kato to add seal rings to Kato’s flow homogenizing plate (21; Figure 17-Applicant’s 2; Figure 1, 4, 5, 7) as taught by Chandrasekharan is for preventing leaks as taught by Chandrasekharan ([0048]).
Allowable Subject Matter
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kato, Yoshihiro et al. (US 20040134611 A1) as the closest prior art does not teach or suggest, alone or in combination:
The gas homogenizing device (17; Figure 16,17) for a process chamber (2; Figure 1) according to claim 3 , further comprising a cooling plate (Applicant’s 4; Figure 1) disposed on a surface of the second isolation plate (19; Figure 16,17-Applicant’s 3; Figure 1, 10) away from the flow homogenizing plate (21; Figure 17-Applicant’s 2; Figure 1, 4, 5, 7), wherein the cooling plate (Applicant’s 4; Figure 1) includes: a second inlet channel (54,55; 
The gas homogenizing device (17; Figure 16,17) for a process chamber (2; Figure 1) according to claim 9, wherein the cooling plate (Applicant’s 4; Figure 1) further comprises: a cooling groove (Applicant’s 45); a cooling channel (Applicant’s 43) configured to introduce a coolant; and a plurality of third outlet holes (Applicant’s 44) in communication with the plurality of second outlet holes (22; Figure 16,17), as claimed by claim 10
The gas homogenizing device (17; Figure 16,17) for a process chamber (2; Figure 1) according to claim 10, wherein the cooling channel (Applicant’s 43) is disposed in the cooling groove (Applicant’s 45) which is opened on a surface of the cooling plate (Applicant’s 4; Figure 1) adjacent to the second isolation plate (19; Figure 16,17-Applicant’s 3; Figure 1, 10), as claimed by claim 11
The gas homogenizing device (17; Figure 16,17) for a process chamber (2; Figure 1) according to claim 10 , wherein the cooling channel (Applicant’s 43) has a zigzag shape, as claimed by claim 12
The gas homogenizing device (17; Figure 16,17) for a process chamber (2; Figure 1) according to e claims 10 , wherein the plurality of third outlet holes (Applicant’s 44) are stepped holes, wherein an aperture (cylindrical as shown; Figure 17-19) at an end of the third outlet hole (Applicant’s 44) adjacent to the second isolation plate (19; Figure 16,17-Applicant’s 3; Figure 1, 10) is larger than an aperture (cylindrical as shown; Figure 17-
The gas homogenizing device (17; Figure 16,17) for a process chamber (2; Figure 1) according to e claims 10 , wherein an end of each of the plurality of third outlet holes (Applicant’s 44) adjacent to the second isolation plate (19; Figure 16,17-Applicant’s 3; Figure 1, 10) is in communication with a corresponding second outlet hole (22; Figure 16,17) of the plurality of second outlet holes (22; Figure 16,17), and an aperture (cylindrical as shown; Figure 17-19) of the end of each of the plurality of third outlet holes (Applicant’s 44) adjacent to the second isolation plate (19; Figure 16,17-Applicant’s 3; Figure 1, 10) is larger than an aperture (cylindrical as shown; Figure 17-19) of each of the plurality of second outlet holes (22; Figure 16,17), as claimed by claim 14
The gas homogenizing device (17; Figure 16,17) for a process chamber (2; Figure 1) according to e claims 10 , wherein the plurality of third outlet holes (Applicant’s 44) have the same aperture (cylindrical as shown; Figure 17-19) at an end away from the second isolation plate (19; Figure 16,17-Applicant’s 3; Figure 1, 10) and have an aperture (cylindrical as shown; Figure 17-19) equal to the aperture (cylindrical as shown; Figure 17-19) of each of the plurality of second outlet holes (22; Figure 16,17), as claimed by claim 15

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716